IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Lehigh County Constables          :
                                         :   No. 774 C.D. 2017
Appeal of: Dennis C. Huber               :
and Frederick Bainhauer, III             :


                                     ORDER


            NOW, December 4, 2017, having considered appellant’s application for

reargument, the application is denied.




                                             _______________________________
                                             MARY HANNAH LEAVITT
                                             President Judge